DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 9, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5 and 7-10 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Aug. 9, 2021 has been entered and made of record.  

Allowable Subject Matter
	Claims 1-3, 5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “the claims are merely amended to delete duplicate limitations” (Remarks, p. 5).
Accordingly, the closest known prior art, i.e., Chen (US 2013/0216126 A1), Hirakata et al. (US 2015/0016126 A1), Cho et al. (US 2017/0083811 A1), Choi (US 2016/0155049 A1), Wenxu et al. (US 2017/0084619 A1), Leobandung (US 2017/0364790 A1), Xing (US 2018/0006129 A1), Na et al. (US 2018/006186 A1), Lee et al. (US 2016/0139472 A1) and Kao et al. (US 2017/0084639 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the synapse comprises a first transistor comprising a first channel formation region that comprises a first material and a second transistor comprising a second channel formation region that comprise a second material, wherein the first material is different from the second material, and wherein the first material comprises silicon and the second material comprises an oxide semiconductor”.
As to claims 3 and 7-8, they depend from claim 1, and are allowed at least for the same reason above.
As to claim 2, it has been amended in the similar manner as in claim 1, and is allowed for the same reason above.
As to claims 5 and 9-10, they depend from claim 2, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 23, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***